EXHIBIT 99.1 Transaction Date: August 13, 2007 To: Countrywide Home Loans, Inc. Attention: Documentation Unit From: Lehman Brothers Special Financing Inc. Mandy Lee - Confirmations Group Facsimile:(+1) 646-885-9551 (United States of America) Telephone:212-526-9257 Ref. Numbers: Risk ID: 1612893L / Effort ID: N1551196 / Global Deal ID: 3276538 Dear Sir or Madam: The purpose of this communication (this “Confirmation”) is to confirm the terms and conditions of the transaction (the “Transaction”) entered into between Lehman Brothers Special Financing Inc. (“Party A”) and Countrywide Home Loans, Inc. (“Party B”) on the Trade Date specified below. This Confirmation constitutes a “Confirmation” as referred to in the Agreement specified below. This Confirmation supplements, forms part of, and is subject to, the ISDA Master Agreement dated as of 06 June, 1996, as amended and supplemented from time to time, between Party A and Party B (the “Agreement”). All provisions contained in the Agreement shall govern this Confirmation except as expressly modified below. The definitions and provisions contained in the 2efinitions as published by the International Swaps and Derivatives Association, Inc. (the “Definitions”) are incorporated into this Confirmation.In the event of any inconsistency between the Definitions and the terms of this Confirmation, this Confirmation will govern.For the purpose of the Definitions, references herein to a “Transaction” shall be deemed to be references to a “Swap Transaction”. Party A and Party B each represents that entering into the Transaction is within its capacity, is duly authorized and does not violate any laws of its jurisdiction of organization or residence or the terms of any agreement to which it is a party. Party A and Party B each represents that (a) it is not relying on the other party in connection with its decision to enter into this Transaction, and neither party is acting as an advisor to or fiduciary of the other party in connection with this Transaction regardless of whether the other party provides it with market information or its views; (b) it understands the risks of the Transaction and any legal, regulatory, tax, accounting and economic consequences resulting therefrom; and (c) it has determined based upon its own judgment and upon any advice received from its own professional advisors as it has deemed necessary to consult that entering into the Transaction is appropriate for such party in light of its financial capabilities and objectives. Party A and Party B each represents that upon due execution and delivery of this Confirmation, it will constitute a legally valid and binding obligation, enforceable against it in accordance with its terms, subject to applicable principles of bankruptcy and creditors’ rights generally and to equitable principles of general application. LEHMAN BROTHERS SPECIAL FINANCING INC. LEHMAN BROTHERS INC. 745 SEVENTH AVENUE, NEW YORK NY 10019 The terms of the particular Transaction to which this Confirmation relates are as follows: General Terms: Trade Date: 13 August, 2007 Effective Date: 13 August, 2007 Termination Date: 25 August, 2013 For purposes of the final Calculation Period on the Floating Amounts, Termination Date will be subject to adjustment in accordance with the Following Business Day Convention, and for purposes of the final Calculation Period on the Fixed Amounts, Termination Date will be subject to no adjustment. Notional Amount: With respect to each Calculation Period, the lesser of (i) the Notional Amount as set forth in Appendix A attached hereto and (ii) the aggregate Principal Balance of the Reference Assetson the 15th calendar day of each month(or, if such day is not a Business Day, the immediately following Business Day), commencing in the month of September 2007. Referenced Assets: CWABS Inc. Asset-Backed Certificates, Series 2007-12, Class 1-A-1 (Cusip: 126697 AA9), Class 1-A-2 (Cusip: 126697 AB7), Class 2-A-1 (Cusip: 126697 AC5), Class 2-A-2 (Cusip: 126697 AD3), Class 2-A-3 (Cusip: 126697 AE1), Class 2-A-4 (Cusip: 126697 AF8), Class 1-M-1 (Cusip:126697 AG6), Class 2-M-1 (Cusip:126697 AH4), Class 1-M-2 (Cusip: 126697 AJ0), Class 2-M-2 (Cusip:126697 AK7), Class 1-M-3 (Cusip: 126697 AL5), Class 2-M-3 (Cusip:126697 AM3), Class M-4 (Cusip: 126697 AN1), Class M-5 (Cusip: 126697 AP6), Class M-6 (Cusip: 126697 AQ4), Class M-7 (Cusip: 126697 AR2), Class M-8 (Cusip: 126697 AS0) and Class M-9 (Cusip: 126697 AT8). Risk ID: 1612893L / Effort ID: N1551196 / Global Deal ID: 3276538 Pageof 2 of 7 Principal Balance: As reported on Bloomberg Financial Services, Inc. (“Bloomberg”): by entering the Cusip, , type “pdi4”, . If Bloomberg fails to publish the aggregate Principal Balance of the Referenced Assets or the parties fail to agree on the aggregate Principal Balance of the Referenced Assets for any Calculation Period, the aggregate Principal Balance of the Referenced Assets shall be determined by the Calculation Agent pursuant to the Pooling and Servicing Agreement, dated as of 1 August, 2007, by and among CWABS, Inc. as depositor, Countrywide Home Loans, Inc. as a seller, Park Monaco Inc. as a seller, Park Sienna LLC as a seller, Countrywide Home Loans Servicing LP as master servicer and The Bank of New York as trustee. Floating Amounts: Floating Amount Payer: Party A Floating Amount Payer Period End Dates: The 25th calendar day of each month, from and including 25 September, 2007 to and including the Termination Date, subject to adjustment in accordance with the Following Business Day Convention. Floating Amount Payer Payment Dates: One (1) Business Day prior to each Floating Amount Payer Period End Date. Floating Rate Option: USD-LIBOR-BBA Designated Maturity: 1 month, except for the initial Calculation Period which shall be interpolation of 1 month and 2 months. Spread: Inapplicable Floating Rate Day Count Fraction: Actual/360 Reset Dates: The first day of each Calculation Period Fixed Amounts: Fixed Amount Payer: Party B Fixed Amount Payer Period End Dates: The 25th calendar day of each month, from and including 25 September, 2007 to and including the Termination Date, subject to no adjustment. Fixed Amount Payer Payment Dates: The 25th calendar day of each month, from and including 25 September, 2007 to and including the Termination Date, subject to adjustment in accordance with the Following Business Day Convention. Fixed Rate: 5.16% per annum Fixed Rate Day Count Fraction: 30/360 Business Days: New York Risk ID: 1612893L / Effort ID: N1551196 / Global Deal ID: 3276538 Pageof 3 of 7 Additional Payment: Party B shall pay Party A the sum of USD 2,100,000.00 on the Effective Date subject to adjustment in accordance with the Following Business Day Convention. Additional Provision: Netting: With respect to each Calculation Period, if a Net Payment Amount for such Calculation Period is owed by Party A, then such Net Payment Amount shall be paid by Party A to Party B on the Floating Amount Payer Payment Date, and if a Net Payment Amount for such Calculation Period is owed by Party B, then such Net Payment Amount shall be paid by Party B to Party A on the Fixed Amount Payer Payment Date. Where, Net Payment Amount shall mean, for a Calculation Period, the excess of the larger aggregate amount payable and currently owed by one party over the smaller aggregate amount payable and currently owed by the other party. Miscellaneous: Calculation Agent: As per the Agreement. Office: For the purposes of this Transaction, Party A is not a Multibranch Party, and the Office of Party B is its Head Office. Account Details: Account Details of Party A: JPMorgan Chase Bank, New York ABA #: 021000021 A/C of Lehman Brothers Special Financing Inc. A/C # 066-143-543 Account Details of Party B: To be provided Risk ID: 1612893L / Effort ID: N1551196 / Global Deal ID: 3276538 Pageof 4 of 7 Please confirm your agreement with the foregoing by executing this Confirmation and returning such Confirmation, in its entirety, to us at facsimile number (+1) 646-885-9551 (United States of America), Attention: Confirmations Group. Yours sincerely, Accepted and agreed to: Lehman Brothers Special Financing Inc. Countrywide Home Loans, Inc. By:/s/ Anatoly Kozlov Name: Anatoly Kozlov Title: Vice President By:/s/ George Dennis Name: George Dennis Title: Senior Vice President Risk ID: 1612893L / Effort ID: N1551196 / Global Deal ID: 3276538 Pageof5 of 7 Appendix A *Calculation Periods from and including *Calculation Periods up to but excluding Notional Amount (USD) 13 August, 2007 25 September, 2007 1,356,326,000.00 25 September, 2007 25 October, 2007 1,351,005,090.57 25 October, 2007 25 November, 2007 1,339,534,899.38 25 November, 2007 25 December, 2007 1,326,128,423.63 25 December, 2007 25 January, 2008 1,310,806,770.12 25 January, 2008 25 February, 2008 1,293,599,351.32 25 February, 2008 25 March, 2008 1,274,544,489.26 25 March, 2008 25 April, 2008 1,254,300,110.69 25 April, 2008 25 May, 2008 1,232,360,438.14 25 May, 2008 25 June, 2008 1,208,797,281.67 25 June, 2008 25 July, 2008 1,183,689,340.78 25 July, 2008 25 August, 2008 1,157,260,826.81 25 August, 2008 25 September, 2008 1,115,594,801.68 25 September, 2008 25 October, 2008 1,086,796,986.79 25 October, 2008 25 November, 2008 1,057,776,702.81 25 November, 2008 25 December, 2008 1,028,367,041.47 25 December, 2008 25 January, 2009 999,051,136.62 25 January, 2009 25 February, 2009 969,689,735.37 25 February, 2009 25 March, 2009 923,077,910.75 25 March, 2009 25 April, 2009 897,017,929.56 25 April, 2009 25 May, 2009 870,788,327.21 25 May, 2009 25 June, 2009 844,805,779.89 25 June, 2009 25 July, 2009 818,819,575.63 25 July, 2009 25 August, 2009 793,165,641.33 25 August, 2009 25 September, 2009 749,016,433.13 25 September, 2009 25 October, 2009 726,974,617.17 25 October, 2009 25 November, 2009 705,701,825.23 25 November, 2009 25 December, 2009 685,022,839.32 25 December, 2009 25 January, 2010 665,064,923.86 25 January, 2010 25 February, 2010 645,657,552.31 25 February, 2010 25 March, 2010 587,886,431.90 25 March, 2010 25 April, 2010 572,547,209.56 25 April, 2010 25 May, 2010 557,505,350.13 25 May, 2010 25 June, 2010 542,983,315.78 25 June, 2010 25 July, 2010 528,845,412.53 25 July, 2010 25 August, 2010 515,184,875.44 25 August, 2010 25 September, 2010 457,102,305.50 25 September, 2010 25 October, 2010 446,586,814.85 Risk ID: 1612893L / Effort ID: N1551196 / Global Deal ID: 3276538 Pageof 6 of 7 25 October, 2010 25 November, 2010 436,442,075.29 25 November, 2010 25 December, 2010 426,555,716.69 25 December, 2010 25 January, 2011 417,013,277.56 25 January, 2011 25 February, 2011 407,708,161.52 25 February, 2011 25 March, 2011 333,608,891.55 25 March, 2011 25 April, 2011 327,113,145.21 25 April, 2011 25 May, 2011 320,687,677.26 25 May, 2011 25 June, 2011 314,485,165.32 25 June, 2010 25 July, 2011 308,414,247.71 25 July, 2011 25 August, 2011 302,551,518.24 25 August, 2011 25 September, 2011 234,316,625.69 25 September, 2011 25 October, 2011 228,833,273.33 25 October, 2011 25 November, 2011 225,520,425.75 25 November, 2011 25 December, 2011 222,256,440.10 25 December, 2012 25 January, 2012 219,098,037.39 25 January, 2012 25 February, 2012 215,977,416.40 25 February, 2012 25 March, 2012 154,962,397.19 25 March, 2012 25 April, 2012 90,544,612.99 25 April, 2012 25 May, 2012 89,158,981.48 25 May, 2012 25 June, 2012 87,816,518.30 25 June, 2012 25 July, 2012 86,479,960.83 25 July, 2012 25 August, 2012 85,177,503.60 25 August, 2012 25 September, 2012 63,813,838.57 25 September, 2012 25 October, 2012 62,880,497.88 25 October, 2012 25 November, 2012 61,965,616.59 25 November, 2012 25 December, 2012 61,040,747.14 25 December, 2012 25 January, 2013 60,135,080.91 25 January, 2013 25 February, 2013 59,218,533.93 25 February, 2013 25 March, 2013 41,505,467.00 25 March, 2013 25 April, 2013 40,997,547.94 25 April, 2013 25 May, 2013 40,459,147.14 25 May, 2013 25 June, 2013 39,930,914.84 25 June, 2013 25 July, 2013 39,392,228.51 25 July, 2013 25 August, 2013 38,865,252.73 *with respect to each Fixed Amount Payer Period End Date, all such dates are subject tono adjustment, and with respect to each Floating Amount Payer Period End Date, all such dates are subject to adjustment in accordance with the Following Business Day Convention. Risk ID: 1612893L / Effort ID: N1551196 / Global Deal ID: 3276538 Pageof 7 of 7
